Citation Nr: 0419555	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  98-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an increased evaluation for lumbar strain 
with L5-S1 narrowing, currently rated at 20 percent.

2.  Entitlement to an increased evaluation for lumbar strain 
with L5-S1 narrowing, rated at 10 percent prior to September 
2003.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
fibromyalgia.

In assigning a 20 percent evaluation for fibromyalgia, the RO 
incorporated a lumbar spine disorder that was previously 
service connected, effective from October 1994.  The veteran 
appealed the combined disability evaluation.

In April 2000, the Board determined that 20 percent was the 
appropriate evaluation for fibromyalgia alone, and that the 
veteran was entitled to a separate compensable evaluation for 
her lumbar spine disability.  The matter of the lumbar spine 
disability evaluation was remanded for further development 
and RO consideration.   

In February 2003, the RO granted a separate 10 percent 
evaluation for lumbar strain and L5-S1 narrowing, effective 
October 1994.

In February 2004, the RO granted an increased evaluation to 
20 percent for lumbar strain and narrowing of L5-S1, 
effective September 2003, the date the evaluation criteria 
for diseases and injuries of the spine was changed.  





FINDINGS OF FACT

1. Prior to September 2003, the service-connected lumbar 
strain with L5-S1 narrowing was manifested by mild disc 
disease, with characteristic pain on motion, and without 
muscle spasm or other neurological findings appropriate to 
the site of a diseased disc. 

2.  The service-connected lumbar strain with L5-S1 narrowing 
is presently manifested by complaints of radiating low back 
pain, increased with activity, mild tenderness upon 
palpitation, with lumbosacral limitation of motion by pain of 
10 degrees forward flexion, 30 degrees extension, and 30 
degrees left and right lateral bending.   


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 10 percent for 
lumbar strain with L5-S1 narrowing prior to September 2003 
have not been met.  38 U.S.C.A. 1151, 5103A, 5107 (West 
2002); 38 C.F.R. 4.71a, Diagnostic Codes 5293, 5295 (2003).

2. The criteria for an evaluation greater than 20 percent for 
lumbar strain with L5-S1 narrowing from September 2003 have 
not been met. 38 U.S.C.A. 1151, 5103A, 5107 (West 2002); 38 
C.F.R. 4.71a, Diagnostic Code 5237, 5243 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In a May 2003 letter, the Tiger Team Remand Unit notified the 
veteran of the evidence needed to substantiate her claim and 
offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the claimant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio, supra. 

The May 2003 letter that was provided to the appellant 
contains the "fourth element."   The letter specifically 
asks the veteran to provide information or additional medical 
evidence of which VA was not aware.  It offers to assist in 
obtaining that information or evidence.  It also asks the 
veteran to tell VA if there is any additional information or 
evidence that the veteran wants VA to try to obtain for her.  
See Pelegrini, supra.

Moreover, the April 2000 Board decision, the February 2003 
Rating Decision, the July 2003 SSOC, the February 2004 Rating 
Decision and the February 2004 SSOC discuss in specificity 
the evidence considered with respect to the veteran's claim 
and the evidence needed to support that claim.  

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made prior to November 9, 2000, the date the VCAA was 
enacted.  

On its face, section 5103(a) does not require any VA action 
upon receipt of an NOD.  NODs are not received at the 
beginning of the claim process.  They are, by definition, a 
"downstream" issue; the means by which a claimant who is 
dissatisfied with VA's decision on a claim initiates an 
appeal to the Board of Veterans' Appeals.  38 U.S.C.A. 
§ 7105(a), (b)(1).

An NOD can raise an issue that was not covered by the 
section 5103(a) notice VA gave when it received a 
substantially complete application but that relates to the 
claim evidenced by that application.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

VA's notice of the information and evidence necessary to 
substantiate a service-connection claim will not also 
notify the claimant of the information and evidence 
necessary to substantiate a claim for compensation paid at 
a higher rate.  Nor is there anything in section 5103's 
language or in the VCAA's legislative history indicating 
Congressional intent to require VA to give such notice.  VA 
General Counsel has concluded that there is no requirement 
for VCAA notice under section 5103(a) upon receipt of an 
NOD raising a new downstream issue.  OGCPRECOP 008-03.

The action required of VA upon receipt of an NOD is to take 
appropriate development or review action and, if that does 
not resolve the disagreement either by granting the benefit 
sought or through withdrawal of the NOD, prepare an SOC.  
38 U.S.C.A. § 7105.

Here, an NOD seeking an increased evaluation for 
fibromyalgia and a separate service-connected low back 
disability was received in August 1997 and VA prepared an 
SOC in February 1998.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

 The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to her claim not already of 
record, and there are no additional records to obtain.  The 
veteran has been informed of the type of evidence necessary 
to substantiate her claim, as well as the respective 
responsibilities of herself and VA as it pertains to her 
claim.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  An adjudication of the appeal at this juncture is 
proper.

Factual Background 

The veteran's service medical records reflect complaints of 
low back pain from 1982 until his service discharge in 1994.  
Various diagnosis included sacroilitis, mechanical low back 
pain, and chronic lumbar strain.  

A VA examination of the veteran's spine was performed in 
November 1994.  The veteran complained of a constant dull, 
aching pain and stiffness. There was intermittent radiation 
of pain into the legs and numbness in the left leg. Certain 
activities were noted to increase the pain. Forward flexion 
was to 90 degrees. Backward extension, left and right lateral 
flexion, and left and right rotation were to 30 degrees, with 
objective evidence of pain on motion noted at 30 degrees. X-
rays were interpreted to reveal narrowing of the L5-S1 
interspace.  The diagnosis was chronic lumbosacral strain and 
degenerative disc disease at L5-S1.

In a December 1994 Rating Decision, The RO granted service 
connection for chronic lumbar strain with narrowing at L5/S1, 
evaluated as 10 percent disabling. 

The report of a private medical examination in July 1995 
showed a good range of motion except in flexion, and good 
heel-toe walking.

An August 1995 VA outpatient record reflects that the veteran 
reported a "flare-up" of her back pain two weeks earlier and 
intermittent knee, hip, and ankle pain. Physical examination 
revealed some tenderness on the right side of the back and 
some possible popping in the right knee. The assessment was 
chronic low back [pain/strain].

On VA examination in September 1995, the veteran reported a 
history of problems she associated with fibromyalgia in 1977, 
with the onset of back pain when bending over.  She reported 
that more back pain developed in the 1980's, that she 
developed knee pain in 1988, and that lumbar spine x-rays in 
1994 revealed narrowing at L5-S1. 

The veteran further reported trigger points in multiple 
muscles.  Subjective complaints included dull, aching pain 
which became worse in cold, damp weather, pain increased with 
activity, some joint tenderness, and trigger points in 
multiple muscles of the neck, upper back, shoulders, hips and 
thighs. She further complained of morning stiffness and that 
she would experience muscle pain for periods of one to two 
weeks followed by periods of no pain for a few months.

Physical examination revealed some generalized tenderness of 
the trapezius and upper back muscles, but very few trigger 
points. There was also some tenderness of the lumbosacral 
spine and latissimus dorsi muscle, but no specific trigger 
points. The diagnosis was chronic myalgias of undetermined 
etiology.  The examiner concluded that the veteran might, or 
might not, have fibromyalgia.

Another VA examination of the veteran's joints was performed 
in September 1995.  Spine range of motion was full and 
occasional limping on the right leg and tenderness over the 
lumbar spine was noted.  X-rays of the lumbosacral spine were 
interpreted to reveal disc space narrowing at L5-S1. The 
diagnosis was arthralgias of multiple joints, cause not 
determined, disc space narrowing at L5-S1, and bilateral 
patellofemoral syndrome.

VA outpatient records from September 1995 reflect chronic low 
back pain (mechanic) from L5-S1 disc, probable radicular pain 
to sacroiliac or sciatica area, and no evidence of 
inflammatory arthritis.

A June 1997 private medical report from a chiropractor 
reflects that the veteran's complaints included being 
constantly tired with pain extending from the base of the 
skull to the hips. Tender areas were also described at the 
sacroiliac joints and trapezius muscles. The mid-line 
vertebral process was also reported as sore. The assessment 
was history consistent with fibromyalgia.

A June 1997 private medical report from the Springfield 
Clinic indicates that the veteran complained of mid-back pain 
that was constant and dull in character, right and left hip 
pain, neck soreness, and frequent headaches.  Examination 
revealed decreased range of motion in the cervical, dorsal 
and lumbar spine though all ranges. The veteran was noted to 
be positive for the fourteen points of fibromyalgia syndrome.  
The examining physician opined that the veteran was totally 
disabled as there was no known cure for the disease.  The 
diagnosis included fibromyalgia and lumbar intersegmental 
dysfunction.

At the veteran's personal hearing in July 1997, she testified 
that she suffered from migratory joint pain and secondary 
swelling dating back to the 1980s.  Fibromyalgia was first 
diagnosed in January 1997.  The veteran stated that she was 
diagnosed with fibromyositis in April 1983 and that 
fibromyositis was consistent with the diagnosis of 
fibromyalgia.  

A September 1997 private medical report reflects that the 
veteran had good range of motion of all joints with some 
tenderness of the L5-S1 region in the lumbar spine.  The 
examining physician felt that the veteran likely had a 
discogenic disease that might be causing intermittent 
problems in terms of nerve root impingement or nerve root 
radiculopathy.

The veteran and her representative appeared before the 
undersigned Veterans Law Judge at a travel board hearing at 
the St. Louis RO in January 2000. She testified at length 
concerning the severity of her low back condition and its 
effect on her employment.

VA performed an examination of the veteran's spine in June 
2003.   The veteran reported the onset of low back pain in 
October 1980 after undergoing a vigorous physical training 
exercise.  She reported a diagnosis of piriformis muscle 
spasms in the late 1980s and a diagnosis of sciatica in 1992.  
The veteran described her pain as a burning discomfort, 5/10, 
in the LS spine region radiating down her hips and legs to 
below her knees.  The veteran reported flare-ups 4-5 times a 
month with a pain level of 8/10.

Physical examination revealed mild tenderness upon palpation 
of the L1-L5 region bilaterally.  She was able to forward 
flex to 80 degrees without pain, 90 degrees with pain.  She 
was able to extend 0 degrees without pain, to 20 degrees with 
pain.  Right and left lateral bending was limited to 20 
degrees without pain, 30 degrees with pain.  Patient's hip 
flex and extension are very poor bilaterally.  Her knee 
flexes and extensions are very poor bilaterally.  Ankle dorsi 
and plantar flexion is very poor.  The examining physician 
found it "amazing how she can walk as well as she can" with 
the poor muscle strength she exhibits.  Patient's sensation 
is intact bilateral lower extremities.  Deep tendon reflexes 
were intact.  No clonus was present.  Babinski was down going 
bilaterally.  The diagnosis was chronic lumbosacral 
sprain/strain and mild degenerative joint disease of the 
lumbosacral spine.


Legal Criteria

Disability evaluations are determined by the application of a 
schedular rating that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Prior to the changes in the law in September 2003, 
disabilities of the spine were evaluated pursuant to the 
criteria found in Diagnostic Codes 5285-5295 of the Schedule. 
38 C.F.R. § 4.71a. 

Under Diagnostic Code 5289 a lumbar spine disability with an 
unfavorable ankylosis was evaluated at 50 percent; and with a 
favorable ankylosis was evaluated at 40 percent.

Under Diagnostic Code 5292 a lumbar spine disability with a 
severe limitation of motion was evaluated at 40 percent; with 
a moderate limitation of motion was evaluated at 20 percent; 
and with a slight limitation of motion was evaluated at 10 
percent.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by the Department of Veterans Affairs (VA) 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5293, intervertebral disc syndrome: 
Pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief was evaluated at 60 percent; Severe, with recurring 
attacks, with intermittent relief was evaluated at 40 
percent; Moderate, with recurring attacks was evaluated at 20 
percent; and Mild was evaluated at 10 percent.

Under Diagnostic Code 5295, lumbosacral strain which was 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion was evaluated at 40 percent; with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position was evaluated at 20 percent; 
and with characteristic pain on motion was evaluated at 10 
percent.

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1990). 

38 C.F.R. § 4.71a Schedule of ratings:  Intervertebral Disc 
Syndrome -- Diagnostic Code 5293 was revised effective 
September 23, 2002.

38 C.F.R. § 4.71a Schedule of ratings:  Musculoskeletal 
system, Diseases and Injuries of the Spine - Diagnostic Codes 
5235 to 5243 was revised effective September 26, 2003.  
Editorial changes were made to Intervertebral Disc Syndrome, 
Diagnostic Code 5293 (now 5243), in order to make the 
evaluation criteria compatible with the new general rating 
criteria.  However, no substantive revisions were made to the 
criteria for rating Intervertebral Disc Syndrome. 

The General Rating Formula for Diseases and Injuries of the 
Spine is used for diagnostic codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:
  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

With unfavorable ankylosis of the entire spine is evaluated 
at 100 percent.

With unfavorable ankylosis of the entire thoracolumbar spine 
is evaluated at 50 percent.

With unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine is evaluated at 40 percent.

With forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine is 
evaluated at 30 percent.

With forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 
evaluated at 20 percent.

With forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height is evaluated at 10 percent.

Note: (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
is to be evaluated separately, under an appropriate 
diagnostic code.

Note: (2) For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note: (4) Round each range of motion measurement to the 
nearest five degrees.   

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

Diagnostic Code 5235 Vertebral fracture or dislocation
Diagnostic Code 5236 Sacroiliac injury and weakness
Diagnostic Code 5237 Lumbosacral or cervical strain
Diagnostic Code 5238 Spinal stenosis
Diagnostic Code 5239 Spondylolisthesis or segmental 
instability
Diagnostic Code 5240 Anklylosing spondylitis
Diagnostic Code 5241 Spinal fusion
Diagnostic Code 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003)
Diagnostic Code 5243 Intervertebral disc syndrome

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes:  with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months is evaluated at 60 percent; with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months is evaluated at 
40 percent; with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months is evaluated at 20 percent; and 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months is evaluated at 10 percent.  


Analysis

Entitlement to an evaluation for lumbar strain with L5-S1 
narrowing, 
in excess of 10 percent, prior to September 2003

The medical evidence of record for the period between August 
1997 and September 2003 consists of a September 1997 private 
medical report and a June 2003 VA examination.

The September 1997 private medical report states that the 
veteran had "some tenderness" of the L5-S1 region in the 
lumbar spine and good range of motion of all joints.  Those 
findings were based on physical examination. 

The physician recommended a CT scan of the lumbar spine 
because she felt that the veteran "likely has some 
discogenic disease which might be causing intermittent 
problems in terms of nerve root impingement or nerve root 
radiculopathy."  The recommendation, however, was based 
solely on the veteran's reported history, and not on physical 
examination.  Even if the medical report provided objective 
findings in support of the recommendation, however, the 
recommendation does not support an evaluation in excess of 10 
percent, as there is no evidence of anything other than a 
mild condition of intervertebral disc syndrome with no 
evidence of recurring attacks.

The June 2003 VA examination diagnoses were chronic 
lumbosacral strain/strain and mild lumbosacral degenerative 
joint disease.  As discussed above, there was limitation of 
motion of the lumbar spine in all directions. The veteran 
complained of radiating low back pain, increased with 
activity. No clinical signs compatible with lower extremity 
neuropathy were reported. The veteran was using a back brace 
for relief of symptoms. The Board has considered assigning a 
rating in excess of 10 percent for lumbar strain based on 
functional impairment due to pain, but concludes that it is 
not warranted given that there is no evidence of significant 
loss of range of motion, deficits in motor strength, atrophy, 
or any indication that the lumbar strain plays an appreciable 
role in hindering his ability to ambulate, climb, bend, 
stoop, squat, and the like.  38 C.F.R. §§ 4.40, 4,45; DeLuca.  
Again, the preponderance of the evidence is against the claim 
of entitlement to a rating in excess of 20 percent for a low 
back disability.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application. 38 U.S.C.A. § 5107(b) (West 2002).

Increased evaluation for lumbar strain with L5-S1 
narrowing, 
currently rated at 20 percent 

Under the new regulations for evaluating diseases and 
injuries of the spine, all diagnostic codes are rated under 
the general rating formula unless intervertebral disc 
syndrome is rated based on incapacitating episodes.  As there 
is no evidence of any incapacitating episodes of record, the 
general rating formula must be used.

The July 2003 medical examination found the forward flexion 
of the thoracolumbar spine was 80 degrees without pain and 90 
degrees with pain. Other range of motion measurements were: 
extension, 0 degrees without pain and 20 degrees with pain; 
and left and right lateral flexion, 20 degrees without pain 
and 30 degrees with pain.  Left and right lateral motion, 
which is measured from 0 - 30 degrees, was not provided. 
Utilizing the minimum measurement for lateral motion (0 
degrees) results in a combined range of motion of 120 
degrees, commensurate with a 20 percent evaluation. Utilizing 
the maximum measurement for lateral motion (30 degrees) 
results in a combined range of motion of 180 degrees, 
commensurate with a 10 percent evaluation. Accordingly, a 20 
percent evaluation for a low back disability under the 
diagnostic codes for diseases and injuries of the spine 
existing after September 2003 is appropriate.

The Board has considered assigning a rating in excess of 20 
percent for lumbar strain based on functional impairment due 
to pain, but concludes that it is not warranted given that 
there is no evidence of significant loss of range of motion, 
deficits in motor strength, atrophy, or any indication that 
the lumbar strain plays an appreciable role in hindering his 
ability to ambulate, climb, bend, stoop, squat, and the like.  
38 C.F.R. §§ 4.40, 4,45; DeLuca.  

Based on the evidence available for review, an increase in 
the present 20 percent evaluation is not in order. The 
preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 20 percent for a low 
back disability.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased evaluation for lumbar strain with 
L5-S1 narrowing, rated at 10 percent prior to September 2003, 
is denied.

Entitlement to an increased evaluation for lumbar strain with 
L5-S1 narrowing, currently rated at 20 percent, is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



